Citation Nr: 0516714	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-15 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased evaluation for hypertension 
with cardiomegaly, status postoperative coronary artery 
bypass graft, currently assigned a 30 percent disability 
evaluation.

2.  Entitlement to temporary 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.30 from September 1, 2003, for 
convalescence following surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran, who had active service from 
September 1970 to November 1972, appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claims for 
an increased evaluation and for entitlement to an extension 
for a temporary total evaluation under 38 C.F.R. § 4.30.  In 
a June 2004 VA Form 646, the veteran's representative noted 
that only outpatient treatment records dated from July to 
August 2003 and private medical records dated from May to 
July 2003 were considered in the assignment of the veteran's 
current evaluation.  Although the veteran had undergone an 
echocardiogram, the representative stated there had been no 
additional test of an EKG, exercise testing, chest x-ray, or 
radioventriculography used in assessing the veteran's 
evaluation.  As such, the representative requested that the 
veteran be scheduled for a VA examination to assess the 
current severity of his disability.  The veteran's 
representative also reiterated this contention in a March 
2005 informal hearing presentation to the Board.  Therefore, 
the Board is of the opinion that a VA examination and medical 
opinion are necessary for the purpose of ascertaining the 
severity and manifestations of the veteran's service-
connected hypertension with cardiomegaly, status 
postoperative coronary artery bypass graft.

The Board notes further, that in the veteran's September 2003 
notice of disagreement, he reported that he had begun a 12-
week program of rehabilitation at the Dayton VA Medical 
Center (VAMC).  Or remand, the RO should obtain all relevant 
records of the veteran's treatment from that facility.

Finally, since the issue of the veteran's entitlement to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 is intertwined with the issue of the veteran's 
entitlement to an increased evaluation for his service-
connected hypertension with cardiomegaly, status 
postoperative coronary artery bypass graft, the Board will 
defer consideration of this issue at this time.  Further, any 
medical records that the RO obtains on remand dated after 
September 2003 would clearly be relevant to an adjudication 
of this claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his hypertension with 
cardiomegaly, status postoperative 
coronary artery bypass graft from 
August 2003 to the present.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for Dayton VAMC 
medical records of the veteran dated 
from September 2003 through the 
present.

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
hypertension with cardiomegaly, 
status postoperative coronary artery 
bypass graft.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
to comment on the nature and severity 
of the veteran's service-connected 
hypertension with cardiomegaly, 
status postoperative coronary artery 
bypass graft.  The examiner should 
report all signs and symptoms 
necessary for rating the disability 
at issue, including: 

a.	The number of the veteran's 
workload METs; 
b.	Whether the veteran has dyspnea, 
fatigue, angina, or syncope;
c.	Whether the veteran has had 
chronic congestive heart failure 
or more than one episode of 
acute congestive heart failure 
in the past year; 
d.	Whether the veteran has left 
ventricular dysfunction, and if 
so, the percent of ejection 
fraction.   

Regarding the veteran's May 31, 2003 
hospitalization during which time he 
underwent a coronary artery bypass 
graft on June 5, 2003, the examiner 
should provide an opinion on the 
length of time, if any, that the 
surgery required convalescence from 
September 1, 2003 on account of 
severe postoperative residuals such 
as incompletely healed surgical 
wounds; therapeutic immobilization of 
one major joint or more; application 
of a body cast; the necessity for 
house confinement or continued use of 
a wheelchair or crutches (regular 
weight-bearing prohibited); or 
immobilization by cast.  (The veteran 
was already assigned a 100 percent 
schedular rating for the period from 
May 31, 2003, the date of hospital 
admission, and continuing for three 
months until August 31, 2003, 
pursuant to the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 
7017 (2004)).  The examiner should 
comment as to the veteran's 
incapacity to work after the June 
2003 surgery for the period from 
September 1, 2003.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



